                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ESTATE OF JACOB CHUBB,                                 2:18-CV-10843-TGB
ENDELIA CHUBB,

                     Plaintiffs,
                                                ORDER DISMISSING CASE

       vs.

DAIMLER TRUCKS NORTH
AMERICA LLC,

                     Defendant.



      Jacob Chubb died tragically in a truck accident on March 13, 2015.

His mother, Beth Ann Chubb, as the personal representative of the

Estate of Jacob Chubb, and his widow, Enedelia Chubb,1 filed this

Complaint on March 13, 2018 alleging that Defendant Daimler Trucks

North America LLC (“Daimler”) was liable for Mr. Chubb’s death based

on theories of negligence, violation of the Magnuson-Moss Warranty Act,

infliction of emotional distress, and loss of consortium. ECF No. 1. The



1Enedelia Chubb’s name is spelled “Endelia” on the official case caption in the Court’s
CM/ECF filing system. Because the Complaint spells her name “Enedelia,” the Court
uses that spelling in the body of this Order.
                                          1
Court has jurisdiction over the matter based on the parties’ diversity of

citizenship. On January 4, 2019, Defendant filed a motion to dismiss the

Complaint as barred by the statute of limitations. ECF No. 22. The Court

heard oral argument on the motion on May 20, 2019.

     At oral argument, Plaintiffs’ counsel for the first time disclosed that

the Estate of Jacob Chubb, which is one of the named Plaintiffs in this

action, was closed—and had no legal existence—when this Complaint

was filed. Plaintiffs have consequently conceded that, as the case

currently stands, the named Plaintiffs are not the real “parties in

interest” and therefore have no standing to continue this lawsuit. At oral

argument Plaintiffs raised the prospect of asking the Court to dismiss

without prejudice so that the case could be re-filed on behalf of the proper

party in interest. The Court directed Plaintiffs’ counsel to file a written

motion to this effect, which he did on June 6, 2019, styled as a motion for

voluntary dismissal pursuant to Fed. R. Civ. P. 41. ECF No. 32.

     Having reviewed the grounds set forth in both Defendant’s motion

to dismiss based on the statute of limitations and Plaintiffs’ motion for

voluntary dismissal, the Court concludes that neither motion is well-

taken, but rather that Plaintiffs’ lack of standing compels dismissal of


                                     2
the Complaint. The Court therefore DISMISSES the Complaint and

DENIES as moot both pending motions.

 I.   Facts

      After Mr. Chubb’s death in March 2015, his estate was opened in

Monroe County Probate Court. Plaintiffs’ Motion to Dismiss, ECF No. 32

PageID.263. The probate court issued letters of authority on behalf of the

Estate to Beth Ann Chubb, Mr. Chubb’s mother. Complaint, ECF No. 1

PageID.2. On February 10, 2017, after Ms. Chubb failed to provide the

probate court with an inventory of the estate, and after numerous notices

of deficiency were mailed, the probate court administratively closed the

Estate. Ex. 1 to Plaintiffs’ Motion to Dismiss, ECF No. 32-1 PageID.270.

      Apparently without realizing that the Estate was closed, Plaintiffs

filed this Complaint on March 13, 2018, naming the Estate and Enedelia

Chubb, Mr. Chubb’s widow, as Plaintiffs. After the Complaint was filed,

Plaintiffs failed to serve Defendant for many months. Seeing that the

case was languishing, on June 29, 2018, some 107 days after Plaintiffs

filed the Complaint, the Court ordered Plaintiffs to show cause why the

case should not be dismissed for failure to prosecute. ECF No. 4. The

Order to Show Cause required a response from Plaintiffs no later than


                                    3
July 6, 2018. Plaintiffs missed this deadline and responded on July 11,

2018. ECF No. 5. After reviewing Plaintiffs’ response, the Court extended

the expiration of the summons until August 17, 2018. ECF No. 7.

Plaintiffs also missed this deadline by failing to serve Defendant before

the summons expired. Observing again that Plaintiffs were not

prosecuting the case, the Court issued a second show cause order on

October 1, 2018. By this time, nearly seven months had gone by since the

Complaint was filed, but Plaintiffs had still not taken any efforts to serve

Defendant with the Complaint. ECF No. 8. Plaintiffs responded to the

second Order to Show Cause on October 9, 2018. ECF No. 9. Again, after

reviewing the response, the Court extended the expiration of the

summons to October 31, 2018. ECF No. 10. Plaintiffs finally served

Defendant on October 31, 231 days after the Complaint was filed.

     According to Plaintiffs, this delay was necessary “to facilitate

resolution of disputes between the stakeholders, determine liens and

serve the best interests of the minors.” Plaintiffs’ Response to

Defendant’s Motion to Dismiss, ECF No. 24 PageID.197. The Court,

however, questions why Defendant could not have been served until after

these matters were resolved.


                                     4
II.     Analysis

        The pending motions require the Court to consider a series of

issues, addressed in turn below.

      a. Plaintiffs lacked standing to sue at the outset of this case.

        Defendant first objects to dismissal on Plaintiffs’ terms because

Plaintiffs have submitted only the docket sheet from the probate court

indicating that the Estate was closed. On this basis, Defendant argues

that Plaintiffs have not adequately rebutted their initial allegation that

Beth Ann Chubb is the personal representative of the Estate.2 Defendant

further contends that because the probate court docket sheet would be

inadmissible at trial, Plaintiffs cannot rely on it to prove their lack of

standing.

        A district court may not rely on evidence to decide a motion where

that evidence could not be presented in any admissible form at trial.

Bailey v. Floyd Cty. Bd. of Educ., 106 F.3d 135, 145 (6th Cir. 1997) (“The

proffered evidence need not be in admissible form, but its content must

be admissible.”) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).



2 Somewhat counter to the interests of most defendants, this Defendant wishes to
establish that Plaintiffs do have standing, because this is necessary in order to allow
the Court to consider the merits of Defendant’s pending Motion to Dismiss.
                                          5
Here, Defendant has not shown that the content of the docket sheet could

not be presented in any admissible form. See Oglesby v. Lesan, 929 F.3d

526, 534 (8th Cir. 2019) (affirming district court’s consideration of a state

court docket report for summary judgment purposes); Buck v. Thomas M.

Cooley Law School, 597 F.3d 812, 816 (6th Cir. 2010) (finding that a court

may “take judicial notice of other court proceedings” when deciding a

motion to dismiss). The Court may therefore rely on the probate court’s

docket sheet to inform this proceeding.

     The docket sheet showing mailed notices of deficiency and ultimate

closure of the Estate is sufficient to prove that the Estate was closed

when Plaintiffs filed their Complaint in March 2018. Because the proper

party in an action such as this is the personal representative of the

Estate, but the Estate referenced in the Complaint is not in existence,

Plaintiffs do not have standing to continue this action and the matter

must be dismissed.

     The first named Plaintiff in this action is “Estate of Jacob Chubb.”

The “Estate,” however, is not the proper plaintiff. Under Michigan law,

only the personal representative of the deceased’s estate may bring a

wrongful death action. Mich. Comp. Laws § 600.2922(2). The Estate itself


                                     6
is therefore not a proper party. To the extent that the claim is brought by

Beth Ann Chubb on behalf of the Estate, she is also not a proper party

because she is not the Estate’s personal representative.

     Enedelia Chubb also lacks standing under Michigan law. The

personal representative of an estate alone may bring claims for wrongful

death; a spouse must bring such a claim through the personal

representative. Mich. Comp. Laws § 600.2922(2); (3)(a). Enedelia Chubb

therefore also lacks standing.

     Defendant cites federal case law indicating that a court’s judgment

that a plaintiff lacks statutory standing is a determination on the merits.

Roberts v. Hamer, 655 F.3d 578, 581 (6th Cir. 2011). For this reason, such

a dismissal in federal court is often granted with prejudice. Id. at 579

(affirming the district court’s dismissal with prejudice where the plaintiff

did not have statutory standing). However, dismissal is not always with

prejudice when federal courts in diversity cases preside over an estate’s

claims brought under state law. For example, in Estate of Digiacomo v.

Lentz, No. 03 Civ. 6724, 2004 WL 66690, at *1 (S.D.N.Y. Jan. 14, 2004),

the district court dismissed a claim on behalf of the Estate without

prejudice because New York’s law (like Michigan’s), provided that an


                                     7
estate without a personal representative is not an entity that can bring

a wrongful death claim.” See also Garcia v. Diamond Marine Ltd., No.

13-23166-CIV, 2013 WL 6086916, at *2 (S.D. Fla. Nov. 19, 2013) (“The

estate is an improper party; the personal representative of the estate is

a proper party. Thus, dismissing the Complaint as to the estate in no way

prejudices the personal representative.”).

     Federal courts sitting in diversity jurisdiction apply state

substantive law. Kepley v. Lanz, 715 F.3d 969, 972 (6th Cir. 2013)

(holding that a federal court applying state law “must follow the decisions

of the state’s highest court when that court has addressed the relevant

issue”); El-Seblani v. IndyMac Mortgage Servs., 510 F. App’x 425, 428

(6th Cir. 2013) (“A plaintiff must have standing under both Article III

and state law in order to maintain a cause of action when invoking

diversity jurisdiction in federal court.”) (internal quotation marks and

citations omitted). Consequently, in considering the question of whether

a dismissal based on standing should be with prejudice, this Court must

consider state law rather than the federal rule that Defendant relies upon

in the Sixth Circuit’s Roberts decision.




                                     8
      “A litigant has standing under Michigan law ‘whenever there is a

legal cause of action.’” El-Seblani, 510 F. App’x at 428 (quoting Lansing

Schs. Educ. Ass’n v. Lansing Bd. of Educ., 792 N.W.2d, 686, 699 (Mich.

2010)). Under Michigan law, it is well-settled that “[t]he principle of

statutory standing is jurisdictional; if a party lacks statutory standing,

then the court generally lacks jurisdiction to entertain the proceeding or

reach the merits.” In re Beatrice Rottenberg Living Trust, 833 N.W.2d

384, 393 (Mich. Ct. App. 2013) (citing Miller v. Allstate Ins. Co., 751

N.W.2d 463, 467–68 (2008)).

      Because the current Plaintiffs are not authorized under the statute

to bring this case, pursuant to Michigan law on standing, the Court has

no jurisdiction over the matter and cannot reach the merits of the claim.

Under Michigan law, Mr. Chubb’s Estate could pursue a cause of action

through a personal representative.3 And Enedelia Chubb could bring her

claim through the Estate if pled properly through that personal

representative. For these reasons, dismissal of the Complaint should be

without prejudice.


3The Court does not reach the merits of Defendant’s argument that Plaintiffs are
outside the statute of limitations for their claims. It notes only that the wrongful
death statute generally permits personal representatives to bring claims for wrongful
death.
                                         9
   b. The Court cannot consider Plaintiffs’ Motion to Dismiss
      because Plaintiffs lack standing.

     Although the Court reaches Plaintiffs requested outcome by

dismissing the Complaint without prejudice, the Court emphasizes here

that it is not granting Plaintiffs’ Motion to Dismiss Voluntarily. As both

parties note in the briefing on this matter, adjudicating motions for

voluntary dismissal without prejudice pursuant to Fed. R. Civ. P. 41

requires that the Court consider “the defendant’s effort and expense of

preparation for trial, excessive delay and lack of diligence on the part of

the Plaintiffs in prosecuting the action, insufficient explanation for the

need to take a dismissal, and whether a motion for summary judgment

has been filed by the defendant.” Id. But because the Court lacks

jurisdiction over the claims, the Court cannot engage in this analysis.

Similarly, the Court cannot reach Defendant’s merits-based argument

that the statute of limitations on this claim has expired due to Plaintiffs’

noncompliance with Michigan’s tolling and service-of-process rules.




                                    10
III.   Conclusion

       Because Plaintiffs lack standing, the Court will DISMISS

WITHOUT PREJUDICE Plaintiffs’ claims. Defendant’s pending

Motion to Dismiss and Plaintiffs’ pending Motion to Dismiss Voluntarily

are DENIED AS MOOT.

       SO ORDERED.

       DATED August 19, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge



                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was mailed
to the parties of record on this date, August 19, 2019, by electronic and/or
ordinary mail.


                                         S/A. Chubb
                                         Case Manager and Deputy Clerk




                                    11
